302 F.2d 267
SPENCER GIFTS, INC., a Corporation of New Jersey, and Max Adler, Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 13832.
United States Court of Appeals Third Circuit.
Argued April 24, 1962.
Decided May 4, 1962.

On Petition to Review an Order of the Federal Trade Commission.
Saul W. Arkus, Atlantic City, N. J. (Arkus & Cooper, Atlantic City, N. J., on the brief), for petitioners.
Thomas F. Howder, Washington, D. C. (James McI. Henderson, Gen. Counsel, J. B. Truly, Asst. Gen. Counsel, F. T. C., on the brief), for respondent.
Before HASTIE, FORMAN and SMITH, Circuit Judges.
PER CURIAM.


1
In this case the Federal Trade Commission has issued a cease and desist order with reference to certain deceptive advertising of the petitioner, despite the fact that the petitioner had discontinued the conduct in question several months before the Commission's inquiry began. The sole question now is whether the Commission was arbitrary in concluding that, the timing and circumstances of the abandonment of the illegal practice considered, there remained sufficient risk of its resumption to justify interdiction. We are satisfied that the Commission did not abuse its discretion, particularly since the petitioner insisted before the Commission that the practice in question had been legal.


2
The order of the Commission will be affirmed and enforced.